TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00325-CR
NO. 03-05-00326-CR




Trina Gosnell, Appellant

&

John Charles Gosnell II, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NOS. CR-03-264 & CR-03-265, HONORABLE GARY L. STEEL, JUDGE PRESIDING




O R D E R
PER CURIAM
Following a hearing ordered by this Court pursuant to rule 38.8(b), the district court
found that appellants desire to prosecute these appeals and are not indigent.  See Tex. R. App. P.
38.8(b).  The court also found that appellants’ retained counsel, Mr. W. Paul Parash, has not
abandoned the appeals despite his failure to file a brief, which was due October 12, 2005.  It is
apparent from counsel’s statements that his failure to file a brief is due to the fact that he has not
been paid.  Counsel informed the court that he anticipates payment of his fees by January 16, 2006.
Appellants have failed to make the necessary arrangements for filing a brief.  See Tex.
R. App. P. 38.8(b)(4).  If counsel does not tender a brief for filing on or before February 10, the
appeal will be submitted for decision without briefs on February 13, 2006.
It is ordered January 12, 2006.
 
Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish